DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/22 is being considered by the examiner.

				Claim Status
Claims 1-14 and 17-20 are pending and are examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a rupture mechanism configured to rupture the distal barrier in claims 8, 9, and 10.
The specification discloses in [0022]  The pipette tip 300 further includes a rupture mechanism 320 configured to rupture the barriers 312, 314 to release the reagent composition 90 through the opening in the distal end 309 of the pipette tip 300. [0024] The rupture mechanism 320 generally includes a plunger 322 extending from the proximal end portion of the pipette tip 300 toward the reagent chamber 310, and a lance 324 facing the reagent chamber 310, and may further include a spring 326 biasing the plunger 322 in the proximal direction (upward in Fig. 6). 
The examiner interprets “rupture mechanism” as a plunger extending from the proximal end portion of the pipette tip toward the reagent chamber, and a lance facing the reagent chamber or any equivalents to the structures of a plunger and lance which can rupture and lance (puncture) barriers in a pipette tip.

a catch mechanism in claims 10 and 11.
The specification discloses in [0027] The illustrated catch mechanism 430 generally includes a first catch arm 432 and a second catch arm 434, one or both of which may be mounted to a catch barrier 436. 
The examiner interprets “catch mechanism” as a first catch arm and a second catch arm with at least one mounted to a catch barrier and any structural equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the limitation “a rupture mechanism configured to rupture the distal barrier” is unclear and indefinite. What is the required structure of the rupture mechanism and how does it relate to the claimed device of a pipette tip. Please clarify the structure and arrangement of the rupture mechanism.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helfer (US Pub 2012/0071643).

Regarding Claim 1, Helfer teaches a pipette tip (Figs. 6A, 6B [0188]) comprising: 
a proximal end dimensioned to fit on an end of a pipettor (proximal end (top side of pipette tips shown in Fig. 6a, 6b) is capable of fitting to an end of a pipettor. The pipettor is directed to intended use of the device), 
the proximal end including a proximal end opening (note top side, proximal end, is opened in each instance in Fig. 6a); 
a distal end including a distal end opening (opposite of proximal end at bottom for example where filter d is shown in figs. 6a and 6b); and 
a reagent chamber having a reagent composition disposed therein (chamber is in fig. 6a where adsorption particles are and are held between filter c and filter d which act as a reagent chamber), 
wherein the reagent chamber is defined at least in part by a proximal barrier and a distal barrier (proximal barrier in fig. 6a is filter c and distal barrier in fig. 6a is filter d); 
wherein the reagent composition is operable to pass through the distal end opening upon rupturing of the distal barrier (in fig. 6a, the composition can pass through the distal end).  

Regarding Claim 2, Helfer teaches the pipette tip of claim 1, wherein the distal barrier comprises a first pressure- sensitive membrane configured to rupture upon application of a predetermined pressure differential (the filter d in Fig. 6a would be considered a pressure sensitive membrane and would be capable of rupturing on a predetermined pressure differential).  

Regarding Claim 3, Helfer teaches the pipette tip of claim 2, wherein the first pressure-sensitive membrane comprises one or more lines along which the first pressure-sensitive membrane is configured to rupture (filter d would have various lines (or axes) that would be broken along if the filter d was ruptured).  

Regarding Claim 4, Helfer teaches the pipette tip of claim 2, wherein the proximal barrier comprises a second pressure-sensitive membrane configured to rupture upon application of the predetermined pressure differential (the filter c in Fig. 6a would be considered a pressure sensitive membrane and would be capable of rupturing on a predetermined pressure differential).    

Regarding Claim 5, Helfer teaches the pipette tip of claim 1, wherein the proximal barrier comprises an aerosol barrier ([0287] Specific examples include aerosol barrier pipette tips, such as Evergreen Scientific's AeroPure.TM. pipette tip, which utilizes a hydrophobic filter placed between the sample and pipette shaft to trap and prevent aerosols from reaching the pipette tip holder, while not impeding air flow.).  

Regarding Claim 7, Helfer teaches the pipette tip of claim 1, wherein the reagent composition is in solid, liquid, or suspension form ([0189] solution which would be liquid).  

Claims 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pizolato (US Pub 2003/0171720).

Regarding Claim 17, Pizolato teaches a method (rupturable bladder), comprising: attaching a proximal end of a pipette tip to a pipettor ([0007] This invention relates to an improved syringe designed for effecting complete transfer of contents retained within the syringe and/or attached pipette. Attached pipette to syringe would be the attaching a proximal end of a pipette tip to a pipettor), 
wherein the pipette tip comprises a reagent composition and a barrier retaining the reagent composition within the pipette tip; and rupturing the barrier, thereby causing the reagent composition to pass through a distal end of the pipette tip and into a vessel; wherein rupturing the barrier comprises actuating the pipettor; and wherein actuating the pipettor results in formation of a pressure differential that ruptures the barrier ([0018] FIG. 2 is a view in cross-section illustrating the inclusion of a rupturable bladder 16 within the chamber 2. The bladder is comprised of a thin-walled polyethylene membrane, (or compartment) that bursts under moderate manual pressure as the plunger 12 is pushed toward the mouth 4. The design can possibly incorporate pin-like projections at the mouth 4 to lance the bladder and allow fluid release upon compression. Often the rupturable bladder 16 is appended to gasket 14.).  

Regarding Claim 18, Pizalato teaches the method of claim 17, wherein the barrier comprises one or more preformed lines along which the barrier ruptures ([0018] FIG. 2 is a view in cross-section illustrating the inclusion of a rupturable bladder 16 within the chamber 2. The bladder is comprised of a thin-walled polyethylene membrane, (or compartment) that bursts under moderate manual pressure as the plunger 12 is pushed toward the mouth 4. The design can possibly incorporate pin-like projections at the mouth 4 to lance the bladder and allow fluid release upon compression.  The preformed lines would be lines (points) on the bladder that are aligned with the pin-like projections).

Regarding Claim 19, Pizalato teaches a method (rupturable bladder), comprising: 
attaching a proximal end of a pipette tip to a pipettor ([0007] This invention relates to an improved syringe designed for effecting complete transfer of contents retained within the syringe and/or attached pipette. Attached pipette to syringe would be the attaching a proximal end of a pipette tip to a pipettor), 
wherein the pipette tip comprises a reagent composition and a barrier retaining the reagent composition within the pipette tip; and rupturing the barrier, thereby causing the reagent composition to pass through a distal end of the pipette tip and into a vessel; wherein rupturing the barrier comprises actuating the pipettor; and wherein the pipette tip further comprises a movable lance, and wherein actuating the pipettor causes movement of the lance such that the lance pierces the barrier ([0018] FIG. 2 is a view in cross-section illustrating the inclusion of a rupturable bladder 16 within the chamber 2. The bladder is comprised of a thin-walled polyethylene membrane, (or compartment) that bursts under moderate manual pressure as the plunger 12 is pushed toward the mouth 4. The design can possibly incorporate pin-like projections at the mouth 4 to lance the bladder and allow fluid release upon compression. Often the rupturable bladder 16 is appended to gasket 14.).    

Regarding Claim 20, Pizalato teaches a method (rupturable barrier), comprising: 
attaching a proximal end of a pipette tip to a pipettor ([0007] This invention relates to an improved syringe designed for effecting complete transfer of contents retained within the syringe and/or attached pipette. Attached pipette to syringe would be the attaching a proximal end of a pipette tip to a pipettor),, 
wherein the pipette tip comprises a reagent composition and a barrier retaining the reagent composition within the pipette tip; and rupturing the barrier, thereby causing the reagent composition to pass through a distal end of the pipette tip and into a vessel; wherein the vessel comprises a lance, and wherein rupturing the barrier comprises inserting the lance via the distal end of the pipette tip such that the lance pierces the barrier ([0018] FIG. 2 is a view in cross-section illustrating the inclusion of a rupturable bladder 16 within the chamber 2. The bladder is comprised of a thin-walled polyethylene membrane, (or compartment) that bursts under moderate manual pressure as the plunger 12 is pushed toward the mouth 4. The design can possibly incorporate pin-like projections at the mouth 4 to lance the bladder and allow fluid release upon compression. Often the rupturable bladder 16 is appended to gasket 14.).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Helfer (US Pub 2012/0071643), in view of Luotola (WO 2009/118444).
Regarding Claim 6, Helfer teaches the pipette tip of claim 1.
Helfer is silent a second reagent chamber defined by an additional barrier and one of the proximal barrier or the distal barrier, wherein thePreliminary AmendmentPage 3 of 7 New U.S. National Phase ApplicationRef. No.: SSMUL-3second reagent chamber has a second reagent composition disposed therein, and wherein the reagent composition and the second reagent composition are different compositions.  
Luotola teaches in the related art of a device dispensing a liquid. FIG. 11 illustrates mixing and dispensing of additional reagents from the second reagent chamber of the dispensing device of FIG. 10 into the auxiliary vessel of FIG. 10. FIGS. 8-11 illustrate in cross-section the procedure for sampling, diluting, mixing and dispensing the sample 21, dried reagents 13 and two liquid reagents 15a and 16a. The first reagent is stored in sealed chamber 15 and the second reagent in a second sealed chamber 16 bounded by another elastic member and arranged in series with the first sealed chamber. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second reagent chamber by adding an additional barrier, as taught by Luotola, to the chamber of Helfer, to allow for mixing sample and two reagents, as taught by Luotola.

Claims 8, 9, 12, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Helfer (US Pub 2012/0071643), in view of Pizolato (US Pub 2003/0171720).

Regarding Claim 8, Helfer teaches the pipette tip of claim 1.
Helfer is silent to a rupture mechanism configured to rupture the distal barrier.  
Pizolato teaches in the related art of a chamber with fluid. [0018] FIG. 2 is a view in cross-section illustrating the inclusion of a rupturable bladder 16 within the chamber 2. The bladder is comprised of a thin-walled polyethylene membrane, (or compartment) that bursts under moderate manual pressure as the plunger 12 is pushed toward the mouth 4. The design can possibly incorporate pin-like projections at the mouth 4 to lance the bladder and allow fluid release upon compression. Often the rupturable bladder 16 is appended to gasket 14. Other designs could incorporate the fluid-filled compartment within the plunger. [0017] Fig. 1 The mouth 4 often is threaded (known as the Luer Lock Syringe) to receive a needle or pipette 8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a rupture mechanism, as taught by Pizolato, in the device of Helfer, to release the full contents in the pipette.	

Regarding Claim 9, Helfer teaches the pipette tip of claim 8.
Helfer is silent to the rupture mechanism comprises a plunger and a lance, and wherein movement of the plunger in the distal direction causes the lance to rupture the distal barrier.  
Pizolato teaches in the related art of a chamber with fluid. [0018] FIG. 2 is a view in cross-section illustrating the inclusion of a rupturable bladder 16 within the chamber 2. The bladder is comprised of a thin-walled polyethylene membrane, (or compartment) that bursts under moderate manual pressure as the plunger 12 is pushed toward the mouth 4. The design can possibly incorporate pin-like projections at the mouth 4 to lance the bladder and allow fluid release upon compression. Often the rupturable bladder 16 is appended to gasket 14. Other designs could incorporate the fluid-filled compartment within the plunger.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a rupture mechanism, as taught by Pizolato, in the device of Helfer, to release the full contents in the pipette.

Regarding Claim 12, Helfer teaches a system including the pipette tip of claim 1.
Helfer is silent to a vessel operable to receive the reagent composition, the vessel including a lance configured for insertion into the distal end opening to rupture the distal barrier.  
Pizolato teaches in the related art of a chamber with fluid. [0018] FIG. 2 is a view in cross-section illustrating the inclusion of a rupturable bladder 16 within the chamber 2. The bladder is comprised of a thin-walled polyethylene membrane, (or compartment) that bursts under moderate manual pressure as the plunger 12 is pushed toward the mouth 4. The design can possibly incorporate pin-like projections at the mouth 4 to lance the bladder and allow fluid release upon compression. Often the rupturable bladder 16 is appended to gasket 14. Other designs could incorporate the fluid-filled compartment within the plunger.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a lance and a container to collect the contents, as taught by Helfer, in the device of Pizolato, to release the full contents in the pipette.

Regarding Claim 13, Helfer teaches a pipette delivery system comprising at least one pipette tip according to claim 1.
Helfer is silent to a pressure source connected with said pipette tip, wherein said pressure source is operable to rupture the distal barrier.  
Pizolato teaches in the related art of a chamber with fluid. [0007] Fluids are introduced into the chamber, and/or attached pipette, on movement of the plunger away from the mouth and toward the proximal end by creating an internal negative pressure within the chamber. [0018] FIG. 2 is a view in cross-section illustrating the inclusion of a rupturable bladder 16 within the chamber 2. The bladder is comprised of a thin-walled polyethylene membrane, (or compartment) that bursts under moderate manual pressure as the plunger 12 is pushed toward the mouth 4. The design can possibly incorporate pin-like projections at the mouth 4 to lance the bladder and allow fluid release upon compression. Often the rupturable bladder 16 is appended to gasket 14. Other designs could incorporate the fluid-filled compartment within the plunger.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a lance and a plunger, as taught by Helfer, in the device of Pizolato, to release the full contents in the pipette.

Regarding Claim 14, Helfer teaches the pipette tip of claim 1. 
Helfer is silent to a reagent delivery method comprising: changing the pressure on the proximal side of the distal barrier of the pipette tip to cause the distal barrier to lose structural integrity, thereby rupturing the distal barrier; and allowing or causing the reagent composition to pass from within the pipette tip and through the distal end opening.  
Pizolato teaches in the related art of a chamber with fluid. [0018] FIG. 2 is a view in cross-section illustrating the inclusion of a rupturable bladder 16 within the chamber 2. The bladder is comprised of a thin-walled polyethylene membrane, (or compartment) that bursts under moderate manual pressure as the plunger 12 is pushed toward the mouth 4. The design can possibly incorporate pin-like projections at the mouth 4 to lance the bladder and allow fluid release upon compression. Often the rupturable bladder 16 is appended to gasket 14. Other designs could incorporate the fluid-filled compartment within the plunger. [0017] Fig. 1 The mouth 4 often is threaded (known as the Luer Lock Syringe) to receive a needle or pipette 8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a rupture mechanism such as a lance, as taught by Pizolato, in the device of Helfer, to release the full contents in the pipette.	

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

			Reasons for Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest wherein the rupture mechanism further comprises a spring urging the plunger in the distal direction, and wherein the pipette tip further comprises a catch mechanism selectively retaining the plunger in a proximal position.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798